Name: Regulation (EEC) No 989/68 of the Council of 15 July 1968 laying down general rules for granting private storage aid for beef and veal
 Type: Regulation
 Subject Matter: animal product;  trade policy;  agricultural structures and production;  distributive trades
 Date Published: nan

 264 Official Journal of the European Communities No L 169/10 Official Journal of the European Communities 18.7.68 REGULATION (EEC) No 989/68 OF THE COUNCIL of 15 July 1968 laying down general rules for granting private storage aid for beef and veal HAS ADOPTED THIS REGULATION : Article 1 1 . Private storage, within the meaning of Article 5 of Regulation (EEC) No 805/68 , is the holding in a storage depot at their own risk and expense by natural or legal persons established in the Com ­ munity, other than the intervention agencies referred to in that Article, of products covered by the market in beef and veal and listed in that Article. 2 . Private storage aid may only be granted in re ­ spect of products derived from bovine animals orig ­ inating in the Community, which are stored as one of the cuts listed in Section (c) of the Annex to Regulation (EEC) No 805/68 under conditions to be determined . 3 . Aid shall be granted in accordance with the terms of contracts concluded with intervention agencies ; such contracts shall express the reciprocal obli ­ gations of the contracting parties in standard terms for each product. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 805/68 1 of 27 June 1968 on the common organ ­ isation of the market in beef and veal, and in par ­ ticular Articles 8 ( 1 ) and 14 (3 ) thereof ; Having regard to the proposal from the Com ­ mission; Whereas Regulation (EEC) No 805/68 makes pro ­ vision for intervention for beef and veal in the form of private storage aid ; Whereas the functioning of such a system of aid can be facilitated through the conclusion of contracts with intervention agencies ; Whereas, in order to achieve the purposes of the aid as defined in Regulation (EEC) No 805/68 , its amount should be fixed with reference to the costs of storage ; whereas, to that end, two methods should be provided for fixing that amount ; whereas in both cases the granting of aid should be so ef ­ fected as not to discriminate- between applicants established in the Community ; Whereas the entitlement arising from the application of the provisions of Article 14 (3 ) (b ) (aa ) of Regu ­ lation (EEC) No 805/68 should be confined to con ­ tracts for aid whose amount has taken account of that entitlement ; whereas in such a case, the re ­ duction in the amount of the aid may be offset by the advantage of importing with total suspension of the levy ; Whereas there should be suitable provision for cases where the market situation in the products in ques ­ tion necessitates the alteration of the terms of fu ­ ture contracts or of the period of storage specified in existing contracts ; Article 2 Unless specially authorised, a request for private storage aid may only be made in the country where the product is to be stored . Article 3 If the market situation so requires , the period of storage specified in the contract may be curtailed or extended under conditions to be determined . Article 4 1 . The amount of aid shall be either :  determined by means of an invitation to tender published in the Official Journal of the European Communities; or  fixed in advance; in this case the entitlement under Article 14 (3 ) (b ) (aa) of Regulation (EEC) No 805/68 may be substituted wholly or par ­ tially for the aid . 2 . Equal treatment shall be given to applicants as to the admissibility of their offer, irrespective of the place of their establishment within the Community.1 OJ No L 148 , 28.6.1968 , p . 24 . Official Journal of the European Communities 265 Only applicants who have given security for fulfil ­ ment of their contract obligations by lodging a de ­ posit, which shall be forfeited in whole or in part if these are not fulfilled or are only partially fulfilled, shall be permitted to tender and to conclude such contracts . The time limit for entry of products into store and the duration of storage shall be specified . The amount of the aid may not normally exceed the amount of the costs which would be incurred if storage were effected by an intervention agency. reciation of quality, the entitlement under Article 14 (3 ) (b ) (aa) of Regulation (EEC) No 805/68, if appropriate, and, so far as possible, any foreseeable increase in the price of the product in question ; (b ) requests for aid shall be granted under con ­ ditions to be determined, in particular as regards the time that may elapse between the submission of the request and the conclusion of the con ­ tract; ( c) the conclusion of storage contracts may be sus ­ pended or the terms of future contracts may be resived, if a summary review of the market situ ­ ation, of the quantities covered by contracts and of applications for contracts shows either of these measures to be necessary. Article 5 1 . In the selection of tenders preference shall be given to those which are most favourable to the Community. 2. In any case the award of a contract shall not necessarily ensue. Article 7 Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . It shall be applicable from 29 July 1968 . Where the amount of aid is fixed in advance : (a) there shall be a single rate for each product taking into account storage costs, normal dep ­ This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 July 1968 . For the Council The President G. SEDATI